Citation Nr: 1510000	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active military service from March 1943 to August 1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

By a decision in February 2014, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  The reopened claim was previously before the Board in February 2014, June 2014, and October 2014 when it was remanded for additional development and consideration.  It now returns for appellate review.

In October 2012, the appellant testified at a hearing before a Decision Review Officer.  In January 2014, the appellant testified at a Board hearing before the undersigned Veterans Law Judge. The transcripts of the hearings are of record.

Also noted in the June 2014 and October 2014 remands, the issue of an increased rating for the Veteran's service-connected psychiatric disorder for accrued benefits purposes and a claim for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have been raised by the record in the appellant's June 2014 statement.  However, it does not appear that these issues have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the development requested by the Board's October 2014 remand directives were not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The October 2014 Board remand directed an addendum opinion be obtained as to whether it is at least as likely as not that the Veteran's rectal cancer was aggravated by his service-connected psychiatric disability.  The resulting January 2015 VA addendum opinion stated that it would be merely speculative to say that the Veteran's posttraumatic stress disorder (PTSD) aggravated his rectal cancer.  However, the VA examiner further opined that a review of the medical literature and studies offered no supporting material that could allow for this connection to be made beyond speculation.   This was consistent with an August 2014 opinion provided by the same examiner who opined that the June 2014 medical articles submitted by the appellant suggest a link between PTSD and neurochemical changes but are not related to colon cancer.  However, the articles are broader than suggested by that VA examiner, as they indicate a link between PTSD and physical health.  As a result, the Board finds that January 2015 addendum opinion is inadequate, and another opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a VA examiner, other than the VA examiner who provided the prior VA opinions, provide a separate opinion.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examiner should address the following:

Is it at least as likely as not (a 50 percent likelihood, or greater) that the Veteran's rectal cancer was aggravated (permanently increased in severity beyond the normal progression of the disease) by his service-connected psychiatric disability?

The examiner must specifically reconcile his/her opinion with the medical treatises and articles submitted by the appellant in June 2014, and located in Virtual VA, as to the connection between PTSD and physical ailments.  These treatises and articles are entitled:  Trauma, PTSD, and Physical Health; Posttraumatic Stress Disorder and Physical Illness; Early Results Link PTSD, Compromised Immune Systems; The Stress Response and the Hypothalamic-pituitary-adrenal Axis:  From Molecule to Melancholia; Study Shows How Inflammation Can Lead to Cancer; and Chronic Inflammation and Cancer.

A complete rationale must be provided for any opinion proffered.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




